Citation Nr: 1504601	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for right knee arthritis, claimed as leg joint sclerosis and right knee sclerosis.

3.  Entitlement to an initial compensable rating for hypertension.  

4.  Entitlement to an initial rating in excess of 40 percent for left lower extremity varicose veins.

5.  Entitlement to an initial rating in excess of 40 percent for right lower extremity varicose veins with history of thrombophlebitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the January 2007, November 2007, and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2009 Travel Board hearing, the transcript of which has been associated with the VBMS record.  The Veteran also testified at a hearing before a Decision Review Officer in August 2010, the transcript of which is included in the record. 

The issues of service connection for a low back disorder and service connection for right leg joint and knee sclerosis were previously denied by the Board in a February 2011 decision.  The Veteran appealed the February 2001 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2011 Joint Motion for Remand (JMR), the Court remanded the issues to the Board.

Thereafter, the issues for service connection for a low back disorder and service connection for right leg joint and knee sclerosis were remanded by the Board in August 2012 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's back and right knee disabilities.  This was accomplished, and the claims were readjudicated in a January 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of an initial rating in excess of 40 percent for left lower extremity varicose veins and an initial rating in excess of 40 percent for right lower extremity varicose veins with history of thrombophlebitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative joint disease of the right knee and lumbar spine.

2.  Symptoms of degenerative joint disease (arthritis) of the lumbar spine and of the right knee were not chronic in service.

3.  Symptoms of lumbar spine and right knee arthritis did not manifest to a compensable degree within one year of service separation and were not continuous since service separation.

4.  The Veteran's lumbar spine and right knee disorders are not etiologically related to service.
5.   The Veteran's right knee disorder is not caused or aggravated by the service-connected varicose vein disabilities. 

6.  The evidence is in equipoise as to whether the Veteran's hypertension, requiring the use of continuous blood pressure medication, has been manifested by a history of systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for right knee arthritis, claimed as leg joint sclerosis and right knee sclerosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

3.  The criteria for a 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

VA did not provide the Veteran with VCAA notice of the type of specific evidence necessary to establish a disability rating or effective date prior to the initial rating decision.  However, as the Board concludes below that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication that such notice deficiency reasonably affects the outcome of this case.  Thus, the Board finds that the failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The Veteran's appeal for a higher initial rating for hypertension arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, service treatment records, private treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran, his family, and co-workers have been obtained and associated with the claims file. 

Further, the Veteran was afforded VA examinations in July 2009 (hypertension), September 2009 (spine and knee), and October 2012 (spine and knee).  With the exception of the September 2009 VA examination, the Board finds that the remaining VA examinations and medical opinions are adequate because the examinations were performed by medical professional and were based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the September 2009 VA medical opinion, which addressed the Veteran's right knee disorder, to be of limited probative value.  As discussed in the December 2011 JMR, the VA examiner addressed the secondary service connection theory, but did not render an opinion as to whether the Veteran's right knee disorder was directly related to service.  

Further, the Board finds that the September 2009 VA medical opinion is inadequate as it relates to the issue of service connection for a low back disorder.  As noted in the December 2011 JMR, the examiner cited the absence of a documented back injury in service as his entire rationale for the opinion that the Veteran's spine disorder was not related to service.  

The Board notes that the Veteran was afforded a new VA knee and spine examination in October 2012.  The examiner addressed the theory of direct service connection for the Veteran's right knee disability and also provided an opinion and supporting  rationale on the issue of service connection for the low back disorder.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's right knee and lumbar spine disorders include a diagnosis of arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder and Right Knee Disorder

The Veteran has reported that he injured his back in 1966 while in Korea after he tripped and fell.  The Veteran stated that he did not visit a doctor at that time because one was not available.  He reported that after he separated from service he worked with the railroad for 30 years.  See October 2012 VA examination report.

As for the right knee, the Veteran reported that he fell from a bulldozer in 1966 or 1967 when he was stationed in Korea.  The Veteran stated that he injured his right knee joint at that time and has had progressively worsening pain since that time.  See October 2012 VA examination report.  The Veteran has also reported that his right knee disorder is related to his service-connected varicose veins disabilities.  See March 2009 Board Hearing Transcript at pg. 14.

Initially, the Board finds that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine and degenerative joint disease (arthritis) of the lumbar spine and right knee.  See September 2009 and October 2012 VA examination reports (diagnosing right knee and lumbosacral spine degenerative joint disease). 

Next, the Board finds that symptoms of right knee and lumbar spine arthritis were not chronic in service.  Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a low back disorder, or either right leg joint or right knee sclerosis.  In point of fact, at the time of a service separation examination in July 1967, a clinical evaluation of the Veteran's spine and musculoskeletal system, as well as of his lower extremities, was within normal limits, and no pertinent diagnosis was noted.  In a July 1967 report of medical history, completed by the Veteran at service separation, the Veteran stated that he was in good health and specifically checked "NO" as to having arthritis, recurrent back pain, or a trick or locked knee.  For these reasons, the Board finds that a back or right leg disorder was not chronic in service.

The Board finds that symptoms of lumbar spine and right knee arthritis did not manifest to a compensable degree within one year of service separation and were not continuous since service separation.  The earliest clinical indication of the presence of potentially chronic back pathology is revealed by a notation from a private physician dated in June 1992, approximately 25 years following the Veteran's discharge from service, at which time there was noted the presence of "back problems."  Significantly, degenerative disc and/or joint disease of the lumbar spine was first noted no earlier than 2003, once again, many years following the Veteran's discharge from service.

The Board observes that, during the course of VA outpatient treatment in July 2005, the Veteran gave a "two-year history" of back pain, placing the origin of his back problems at a point in time no earlier than 2003.  However, during the course of subsequent VA outpatient treatment in August 2006, the Veteran complained of pain in his back "since the 1970's," placing the origin of his low back problems at a point in time approximately three years following his discharge from service.  Significantly, at the time of a private medical examination in January 2004, the Veteran complained of low back pain "for the last 30 years" (i.e., beginning around or about 1974), at which time the Veteran was working as a mechanic for the railroad, which work entailed "lifting heavy objects."  The Veteran did not state that he first injured his back in service.  Upon review of this evidence, the Board finds that the Veteran's reported onset of back symptoms has been inconsistent; as such, the Board finds his statements regarding continuous symptomatology of a back disorder since service are not credible and of no probative value.  

The Board acknowledges that, during the course of private outpatient treatment in August 2003 (almost 36 years following the Veteran's discharge from service), he complained of pain in his knees.  However, not until the time of a VA orthopedic examination in September 2009 was there noted objective evidence of a chronic right knee disability, specifically, degenerative joint disease.  Significantly, such a finding would place the origin of the Veteran's degenerative joint disease of the right knee at a point in time almost 42 years following his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). 

The Board is aware that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a back or right knee disorder at any time prior to his April 2006 claim.  For example, in May 1992, the Veteran filed a service connection claim for varicose veins.  The Veteran did not report back or right knee symptoms at that time.  In July 2003, the Veteran filed a claim to reopen his claim for service connection for varicose veins; however, he again did not mention any back or right knee symptoms at that time.  This is further evidence that suggests to the Board that there was no pertinent back or knee symptomatology at that time. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a back and right knee disorder, when viewed in the context of his action regarding other claims for compensation on other occasions over the years, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a back or right knee disorder in service and a lack of spine or right knee symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms relating to a spine and right knee disorder were not continuous since service separation.

Next, the Board finds that the Veteran's spine and right knee disorders are not etiologically related to service.  The Veteran was afforded a VA orthopedic examination for compensation purposes in September 2009, which involved a full review of the Veteran's claims folder.  During the evaluation, the Veteran indicated that he had injured his lower back and right knee in 1966-1967, while in service in Korea.  However, and as noted above, the Veteran had on other occasions placed the origin of his low back problems at a point in time well after his period of active military service.  Moreover, service treatment records show no evidence whatsoever of any diagnosis of or treatment for a low back disorder, or sclerosis of the Veteran's right leg/knee.  

Following the aforementioned review of the Veteran's claims folder and examination of the Veteran, the September 2009 VA examiner was of the opinion that the Veteran suffered from degenerative joint disease of the right knee and lumbosacral spine, and that the Veteran's current diagnosis of a lower back condition was neither caused by nor related to his claimed lower back injury in service.  Further noted was that the Veteran's current diagnosis of a right knee condition was not caused by or related to his service-connected varicose veins.  

According to the September 2009 examiner, he had carefully reviewed the Veteran's claims folder, as well as the pertinent medical literature, but found no supportive data or evidence as to any cause and effect relationship between the Veteran's varicose veins and degenerative joint disease of the right knee (which the Veteran claimed as right knee sclerosis).  An opinion as to whether the Veteran's right knee disorder was related to service was not provided.  The examiner also stated that there was no evidence that the Veteran had any documented acute or chronic lower back injury or disability and treatment during his period of active military service.

As discussed in the December 2011 JMR, the September 2009 VA medical opinion is inadequate as to the question of whether the Veteran's back disorder was related to service.  Specifically, the examiner cited the absence of a documented back injury in service as his entire rationale for the conclusion rendered.  The Courts have held that the Board errs when it relies on an examination that relies upon the absence of medical evidence instead of objective medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In regard to the Veteran's right knee disorder, the VA examiner only addressed the secondary service connection theory, but did not render an opinion as to whether his right knee disorder was directly related to service.

Pursuant to the Board's August 2012 remand directive, the Veteran was afforded another VA examination in October 2012.  Upon completion of a physical examination and review of the claims file, the VA examiner diagnosed the Veteran with right knee and lumbar spine arthritis and lumbar spine degenerative disc disease.  X-ray images were negative for right knee sclerosis.  The examiner then opined that the Veteran's right knee arthritis was not related to service.  The examiner explained that service treatment records, to include the service separation examination, were negative for any right knee complaints, treatment, or diagnosis.  The examiner also noted that the Veteran checked "NO" at service separation as to having joint, bone, or other deformity and checked "NO" as to having arthritis and rheumatism.  The examiner further stated that the right knee arthritis was more likely than not related to aging.  For these reasons, the VA examiner opined that the Veteran's right knee disorder was less likely than not incurred in or caused by service.  

In regard to the Veteran's lumbar spine disorder, the October 2012 VA examiner stated that the Veteran's service treatment records had no documented lower back disabilities.  The Veteran was also noted to have checked "NO" for recurrent back pain at service separation in July 1967.  The examiner further stated that the Veteran did not have continuation of care after he separated from service relating to his spine disorder.  According to the examiner, the Veteran's lumbar spine disorder was due to age.  For these reasons, the VA examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by service.  
The Board finds the October 2012 VA medical opinion to be probative regarding the etiology of the Veteran's right knee and lumbar spine disabilities.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, reviewed x-ray findings, and provided opinions supported by clear rationales.  

The Board acknowledges the Veteran's statements and testimony, as well as the statements of various family members and colleagues, regarding the origin of the disabilities at issue.  The Board is aware that lay persons are competent to attest to factual matters of which they have first-hand knowledge; however, lay persons generally do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of knee and spinal degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current right knee and lumbar spine arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

In sum, the Board finds that the competent, credible, and probative lay and medical evidence that is of record weighs against the claims for service connection for a right knee disorder and lumbar spine disorder.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  For the reasons discussed in detail below, the Board finds that staged ratings are not warranted in this case.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Rating for Hypertension Disability

The Veteran maintains that the symptomatology associated with his hypertension warrants a compensable rating. 

The rating schedule provides a 10 percent evaluation for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In conjunction with his claim, the Veteran was afforded a VA examination in July 2009.  At the time of the examination, the Veteran was noted to have been diagnosed with hypertension 20 years ago.  The Veteran reported chest pains, palpitations, and feeling lightheaded when standing up after prolonged sitting.  The Veteran also reported that he had been taking various medications for his heart and hypertension.  Blood pressure readings of 174/92, 194/95, 172/91 were reported.  A diagnosis of essential hypertension was rendered. 

Post-service VA treatment records reveal continuous use of blood pressure medication prior to and throughout the appeal period. 

In his July 2012 statement (VA Form 9), the Veteran reported that his blood pressure was "out of control, even with medication."  He stated that he had a blood pressure monitor and his blood pressure readings were "seldom" within normal limits.  The Veteran further noted that VA physicians had adjusted his blood pressure medications to control his hypertension and he was on three kinds of medications.   

After considering the totality of the evidence, the Board finds that the evidence is in equipoise as to whether a disability rating of 10 percent is warranted.  The record contains a vast number of blood pressure readings conducted by VA medical personnel.  See June 2012 VA Blood Pressure Measurement print-out in Virtual VA (showing approximately 70 blood pressure readings from July 2009 to June 2012 mostly within normal limits).  The vast majority of these blood pressure readings demonstrate that the Veteran's systolic blood pressure was under 160 and diastolic pressure was under 100.  The Board finds that this evidence weighs against the Veteran's claim for a compensable rating.

Weighing in favor of the Veteran's claim for a compensable rating for hypertension are earlier VA treatment records.  A July 2005 VA treatment record noted a blood pressure reading of 160/90.  In a separate August 2005 treatment note, the Veteran's blood pressure was 162/93.  In December 2005, blood pressure was 185/94.  The Veteran's blood pressure was 174/94 in March 2009.  In May 2009, it was 162/87.  In January 2012, the Veteran's blood pressure was 170/101.  Further, as noted above, the July 2012 VA examination noted blood pressure readings of 174/92, 194/95, 172/91.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence reflects that the Veteran has continuously been on blood pressure medication throughout the appeal period and had a reported history of high blood pressure readings which appear to indicate a history of systolic pressure predominantly 160 or more.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted as the weight of evidence demonstrates continuous medication necessary for control with a history of systolic pressure predominantly 160 or more. 

An evaluation of 20 percent is not warranted at any time as the weigh to the evidence does not demonstrate diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more at any time.  Thus, as there is no evidence of hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, a disability rating in excess of 10 percent is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's hypertension disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Veteran's hypertension is manifested by systolic pressure readings predominantly 160 or more which requires the continuous medication for control.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for hypertensive vascular disease, including hypertension.  See 38 C.F.R. § 4.3, Diagnostic Code 7101.

In this case, comparing the Veteran's disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's hypertension disability, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
  
Total Disability Rating Based on Individual Unemployability (TDIU)

When a veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a claim for a TDIU on August 25, 2010 and stated that the combination of his service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  

In a September 2011 rating decision, the RO granted a 100 percent disability rating for posttraumatic stress disorder, effective August 25, 2010.  The September 2011 rating decision also granted special monthly compensation (SMC) based on housebound criteria from August 25, 2010.  Specifically, the RO noted that the Veteran's PTSD was evaluated as 100 percent disabling and, combined with other disabilities independently evaluated as at least 60 percent, the Veteran was entitled to housebound benefits.  As such, the RO noted that the Veteran's TDIU claim was rendered moot.  

VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is moot.   


ORDER

Service connection for a low back disorder is denied. 

Service connection for right knee arthritis, claimed as leg joint sclerosis and right knee sclerosis, is denied.

A rating of 10 percent, but no higher, for hypertension is granted.  


REMAND

 The Veteran contends that his bilateral leg varicose veins disabilities are more severe than what is contemplated by the currently assigned 40 percent evaluation. 

The Veteran's varicose veins are rated as 40 percent disabling for each leg under Diagnostic Code 7120.  Under this Code, the criteria for a 40 percent rating contemplates varicose veins manifested by persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. Id.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104 (2014).

The Veteran was last afforded a VA examination in March 2009.  During the evaluation, the Veteran stated that he had constant and severe pain in his legs with heaviness, cramping, and swelling.  The examiner noted that the Veteran had present and persistent edema, but no discoloration.  The Veteran had pain at rest and feelings of aching, fatigue, throbbing, and heaviness after prolonged walking or standing.  Ulceration, board-like edema, or massive edema was not present.  

In a subsequent May 2011 private treatment record, Dr. Lovegrove stated that the Veteran had severe progressive chronic venous insufficiency with all the know medical complications, including venous stasis ulceration, thrombosis, phlebitis, and extensive progressive stasis dermatitis with hyper-pigmentation and progressive edema.  

In the December 2014 informal hearing presentation, the Veteran's representative noted that the Veteran's varicose veins had resulted in "sores" that would not heal and were not previously present.  

In light of Dr. Lovegrove's May 2011 treatment note noting the presence of ulcerations and the Veteran's allegations of sores in his December 2014 statement, it appears that the Veteran's varicose veins disabilities may have worsened since his last VA examination.  Accordingly, the Board finds that another VA examination should be undertaken in order to assess the current severity of the right and left lower extremity varicose veins disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain update VA and private treatment record regarding the service-connected varicose vein disabilities and associate them with the record.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of his service-connected varicose veins disabilities.  The VA examiner should be provided with the relevant documents in the Veteran's claims file.  All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and should afford him the appropriate time period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


